DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “decorative embellishment; and the decorative embellishment being connected to a second end of the roll storage member” as set forth in Claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-17 are vague and indefinite.  On line 1 of each of the claims, the phrase “standard and industrial size toilet paper rolls” is unclear.  What constitutes a “standard” paper roll?  “Standard” as compared to what other roll?  What constitutes an “industrial” paper roll?  “Industrial” as compared to what other roll?
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auren (U.S. Patent No. 1,656,464).333
With respect to Claim 1, Auren, Figure 1, teaches a storage and dispensing device for standard and industrial size toilet paper rolls comprising: 
a mounting member 18,19; 
a base member 22; 
a roll storage member 21; 
a mounting element 10,11; 
the mounting element 10,11 being positioned on the mounting member 18,19 (via 15,16), wherein the mounting element 10,11 is configured to mount the mounting member 18,19 adjacent to a vertical surface;
the base member 22 being terminally connected to the mounting member 18,19;
and the roll storage member 21 being terminally connected to the base member 22 opposite the mounting member 18,19 along the base member 22, wherein the roll storage member 21 is configured to receive and support a plurality of toilet paper rolls.  
With respect to Claim 2, Auren further teaches the base member 22 being configured to receive and support an industrial sized toilet paper roll, wherein the industrial sized toilet paper roll encircles the base member 22 when the industrial sized toilet paper roll is supported by the base member 22.  
With respect to Claim 3, Auren further teaches the mounting member 18,19, the roll storage member 21, and the base member 22 each comprising a first end and a second end; the mounting member 18,19 extending between the first end and the second end of the mounting member 10,11; the roll storage member 21 extending between the first end and the second end of the roll storage member 21; the base member 22 extending between the first end and the second end of the base member 22; the first end of the base member 22 being connected to the second end of the mounting member 18,19; and the first end of the roll storage member 21 being connected to the second end of the base member 22.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auren as applied to Claims 1-3 above, and further in view of Sarro (U.S. Patent No. 2,861,751).
With respect to Claims 4-5, Auren is advanced above.
Auren teaches all the elements of the dispensing device except for the mounting element comprising at least one aperture: and each of the at least one aperture traversing through the mounting member; the mounting element comprising a plurality of apertures; the plurality of apertures traversing through the mounting member; and the plurality of apertures being distributed along the mounting member between a first end and a second end of the mounting member.  
However, Sarro, Figures 1-4, teaches the use of at least one aperture 28,30.
It would have been obvious to one of ordinary skill in the art to replace the mounting member of Auren with apertures, as taught by Sarro, for the purpose of allowing the dispensing device to a wall.  See Column 2, lines 15-18.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auren as applied to Claims 1-3 above, and further in view of Bracken (U.S. Patent No. 3,228,618).
With respect to Claims 6-8, Auren is advanced above.
Auren teaches all the elements of the dispensing device except for the mounting element comprising an over-the-door hook; the mounting element comprising an over-the-door hook; and the over-the-door hook being terminally connected to a first end of the mounting member opposite the base member along the mounting member; the over-the-door hook comprising a medial member 19 and a distal member 20,21; the medial member 19 being terminally and perpendicularly connected to a first end of the base member; and the distal member 20,21 being terminally and perpendicularly connected to the medial member opposite the mounting member along the medial member.  
However, Bracken, Figures 1-5, teaches an over-the-door hook 19,20,21.
It would have been obvious to one of ordinary skill in the art to replace the mounting member of Auren with an over-the-door hook, as taught by Bracken, for the purpose of mounting the device to a support without damaging the wall with screw holes.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auren as applied to Claims 1-3 above, and further in view of Anderson (U.S. Patent Application Publication No. 2006/0231438).
With respect to Claims 14, Auren is advanced above.
Auren teaches all the elements of the dispensing device except for a decorative embellishment; and the decorative embellishment being connected to a second end of the roll storage member.  
However, Anderson, Figures 1-4, teaches a decorative embellishment (NFL Logo); and the decorative embellishment being connected to a second end of the roll storage member.
 It would have been obvious to one of ordinary skill in the art to provide Anderson with a decorative embellishment, as taught by Anderson, for the purpose of decorating or advertising on the dispenser.
Allowable Subject Matter
Claims 9-13 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953. The examiner can normally be reached Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654